DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on October 28, 2019 has been considered by the Examiner and made of record in the application.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as described in the Background of the Specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claim 3 is objected to because of the following informalities:  on line 1 of claim 3, delete “either” in the phrase “The method according to either Claim 1…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is narrative in form and contains indefinite language. The structure and method which goes to make up the functions must be clearly and positively specified; it, therefore, does not define the invention in the manner contemplated by the second sentence of 35 U.S.C. Sec. 112.  Appropriate correction is requested.
Claims 2-13 are rejected based on their dependency on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kish (U.S. Patent Application Publication # 2013/0194969 A1).
Regarding claims 1 and 13, Kish teaches and discloses a method implemented by computer to transmit data blocks formed by several data fragments, in a wireless network comprising a plurality of nodes (wireless nodes, figure 1), the network having at least one routing path defined between a source node (user device, figure 1) and a destination node (border node, figure 1) and composed of a plurality of nodes such that three nodes at positions n/n+1/n+2 on the routing path define a child/parent/grandparent triad (figure 1; [0007]), the method comprising at least the following steps performed on a triad of child, parent and grandparent nodes: 
(such as wireless node, 120E, figure 1) a child/parent probing message (probe request), referred to as a "ping" message, to a parent node (such as wireless node, 120D, figure 1) ([0029]; teaches a child wireless node sending a probe request; [0036]); 
sending from the parent node having received the "ping" message a parent/grandparent probing message (probe request), referred to as a "yin" message, to a grandparent node (such as wireless node, 120A, figure 1), if the parent node is available in a wait state node ([0029]; teaches a child wireless node sending another probe request to another candidate node; [0036]); 
sending from the said grandparent node having received the "yin" message a parent/grandparent probing response message, referred to as a "yang" message, to the said parent node, if the grandparent node is available; sending from the said parent node having received the "yang" message a child/parent probing response message, referred to as a "pong" message, to the said child node, if the parent node is still available ([0030]; teaches sending a probe response back to the child node; [0036]; [0038]); and 
upon reception of the "pong" message by the child node, transmitting a data fragment from the child node to the said parent node ([0025]; [0027]; teaches transmitting packet data upon connecting; figure 1). 

Regarding claim 2, Kish further teaches and discloses herein the steps are repeated for several triads of child/parent/grandparent nodes, on the routing path from (figure 1; [0007]; [0023]; [0024]). 

Regarding claim 3, Kish further teaches and discloses wherein the triads of child/parent/grandparent nodes are predefined (figure 1; [0007]). 

Regarding claim 4, Kish further teaches and discloses wherein the data transmission step consists in successively transmitting data packets ([0025]; [0027]; teaches transmitting packet data upon connecting; figure 1). 

Regarding claim 5, Kish further teaches and discloses additionally comprising a step for verifying the integrity of the data received ([0025]; [0027]; teaches transmitting packet data upon connecting; figure 1). 

Regarding claim 7, Kish further teaches and discloses a device (user device, figure 1) for transmitting data blocks formed by several data fragments, in a wireless network (mesh network, 100, figure 1) comprising a plurality of nodes (wireless nodes, figure 1), the network having at least one routing path defined between a source node and a destination node and being composed of a plurality of nodes such that three nodes at positions n/n+1/n+2 on the routing path define a child/parent/grandparent triad, the device comprising means for implementing the steps of the method (figure 1; [0007]). 

claim 8, Kish further teaches and discloses wherein the wireless network is a mesh network (figure 1; [0021]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kish (U.S. Patent Application Publication # 2013/0194969 A1) in view of Muthiah et al. (hereinafter Muthiah) (U.S. Patent Application Publication # 2013/0315070 A1).
Regarding claim 6, Kish discloses the claimed invention, but may not expressly disclose wherein the "ping", "yin" probing messages and the "yang", "pong" probing response messages are short messages encoded in ASCII. 
Nonetheless, in the same field of endeavor, Muthiah teaches and suggests wherein the "ping", "yin" probing messages and the "yang", "pong" probing response messages are short messages encoded in ASCII ([0006]; [0008]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the message being in ASCII form as taught by Muthiah with the method and device as disclosed by Kish for the purpose of communicating probe responses between wireless nodes.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kish (U.S. Patent Application Publication # 2013/0194969 A1) in view of Mantovani et al. (hereinafter Mantovani) (U.S. Patent Application Publication # 2011/0055746 A1).
	Regarding claim 9, Kish discloses the claimed invention, but may not expressly disclose wherein the mesh network is a mesh network comprising a plurality of acoustic modems. 
	Nonetheless, in the same field of endeavor, Mantovani teaches and suggests wherein the mesh network is a mesh network comprising a plurality of acoustic modems ([0040]; [0059]; figure 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate acoustic modems as taught by Mantovani with the method and device for communicating in a mesh network as disclosed by Kish for the purpose of communicating between a mesh network of wireless nodes such as sensors underwater.

Regarding claim 10, Kish, as modified by Mantovani, discloses the claimed invention, but may not expressly disclose wherein one modem is a source node corresponding to an autonomous underwater vehicle and one modem is a gateway node to a ship, the device enabling the transmission of data relating to measurement reports, from the autonomous underwater vehicle to the ship. 
Nonetheless, Mantovani further teaches and suggests wherein one modem is a source node corresponding to an autonomous underwater vehicle and one modem is a gateway node to a ship, the device enabling the transmission of data relating to (figures 1 and 3, [0040]; [0059]).

Regarding claim 11, Kish, as modified by Mantovani, discloses the claimed invention, but may not expressly disclose wherein each modem is coupled respectively to a modem controller, in particular via an RS232 serial link. 
Nonetheless, Mantovani further teaches and suggests wherein each modem is coupled respectively to a modem controller, in particular via an RS232 serial link ([0059]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kish (U.S. Patent Application Publication # 2013/0194969 A1) in view of Rahman et al. (hereinafter Rahman) (U.S. Patent Application Publication # 2007/0250713 A1).
Regarding claim 12, Kish discloses the claimed invention, but may not expressly disclose wherein the means for carrying out the steps of the method are a state machine. 	Nonetheless, in the same field of endeavor, Rahman teaches and suggests wherein the means for carrying out the steps of the method are a state machine ([0070]; [0116]; teaches functions can be carried out by a state machine).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate functions can be carried out by a state machine as taught by Rahman with the method and device for communicating in a mesh network as disclosed by Kish for the purpose of providing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 26, 2021